Case 2:20-cv-00030-JRG Document 204 Filed 02/09/21 Page 1 of 3 PageID #: 16773




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,                §
                                              §
                  Plaintiff,                  §
                                              §
 v.                                           §
                                              §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                              §
 VERIZON COMMUNICATIONS, INC.,                §
 VERIZON BUSINESS NETWORK                     §
 SERVICES, INC., VERIZON ENTERPRISE           §
 SOLUTIONS, LLC, CELLCO                       §
 PARTNERSHIP D/B/A VERIZON                    §
 WIRELESS, INC., VERIZON DATA                 §
 SERVICES LLC, VERIZON BUSINESS               §
 GLOBAL LLC, VERIZON SERVICES                 §
 CORP.                                        §
              Defendants.                     §
 ___________________________________          §
                                              §
                                              §
 VERIZON BUSINESS NETWORK                     §
 SERVICES, INC., CELLCO PARTNERSHIP           §
 D/B/A VERIZON WIRELESS, VERIZON              §
 DATA SERVICES LLC, VERIZON                   §
 BUSINESS GLOBAL LLC, VERIZON                 §
 SERVICES CORP., AND VERIZON                  §
 PATENT AND LICENSING INC.                    §
                                              §
          Counterclaim-Plaintiffs,            §
 v.                                           §
                                              §
 HUAWEI TECHNOLOGIES CO. LTD.,                §
 HUAWEI TECHNOLOGIES USA, INC.,               §
 AND FUTUREWEI TECHNOLOGIES INC.              §
                                              §
         Counterclaim-Defendants.             §

                                         ORDER
       Before the Court are Verizon’s Motion to Compel Huawei’s Response to Interrogatory

No. 9 (Dkt. No. 182), Verizon’s Motion to Compel Huawei’s Production of Documents (Dkt. No.
Case 2:20-cv-00030-JRG Document 204 Filed 02/09/21 Page 2 of 3 PageID #: 16774




183), Verizon’s Motion to Compel Deposition of Huawei Witness Under Rule 30(b)(1) and Rule

30(b)(6) (Dkt. No. 184), Verizon’s Motion to Compel Additional Email Custodian on Issues

Relating to ’253 Patent and Deposition of Huawei Witness (Dkt. No. 185), Huawei’s Motion to

Compel Discovery Regarding Cellular Use of the Accused G.709 Functionalities (Dkt. No. 186),

Verizon’s Motion to Compel Huawei’s Production of Documents and Testimony Withheld as

Privileged (Dkt. No. 187), Huawei’s Motion to Clarify Court’s December 21, 2020 Order (Dkt.

No. 188), Huawei’s Motion for a Protective Order Partially Quashing or Limiting Rule 30(b)(6)

Deposition (Dkt. No. 189), and Huawei’s Motion for a Protective Order Quashing Rule 30(b)(1)

Deposition (Dkt. No. 190) (collectively, the “Motions”). The Court heard oral argument on the

Motions on February 5, 2021. This Order summarizes and memorializes the Court’s rulings and

the reasons therefor as announced from the bench into the record, including additional instructions

that were given to the parties. This Order in no way limits or constrains the Court’s rulings as

announced from the bench. Accordingly, it is hereby ORDERED as follows:

   1. Huawei’s Motion to Clarify Court’s December 21, 2020 Order (Dkt. No. 188), Huawei’s

       Motion for a Protective Order Partially Quashing or Limiting Rule 30(b)(6) Deposition

       (Dkt. No. 189), and Huawei’s Motion for a Protective Order Quashing Rule 30(b)(1)

       Deposition (Dkt. No. 190) are DENIED. To the extent that Verizon’s Motion to Compel

       Deposition of Huawei Witness Under Rule 30(b)(1) and Rule 30(b)(6) (Dkt. No. 184)

       sought to compel corresponding witness testimony Huawei sought protection from, it is

       GRANTED.

   2. On the record, the parties indicated that Verizon’s Motion to Compel Huawei’s Response

       to Interrogatory No. 9 (Dkt. No. 182), Verizon’s Motion to Compel Additional Email

       Custodian on Issues Relating to ’253 Patent and Deposition of Huawei Witness (Dkt. No.



                                                2
Case 2:20-cv-00030-JRG Document 204 Filed 02/09/21 Page 3 of 3 PageID #: 16775




          185), Huawei’s Motion to Compel Discovery Regarding Cellular Use of the Accused
   .      G.709 Functionalities (Dkt. No. 186), and Verizon’s Motion to Compel Huawei’s

          Production of Documents and Testimony Withheld as Privileged (Dkt. No. 187) had been

          resolved by agreement. Accordingly, such motions are DENIED AS MOOT.

       3. Additionally, the parties are ORDERED to indicate by joint notice filed herein the status

          of Verizon’s Motion to Compel Huawei’s Production of Documents (Dkt. No. 183) by or

          before 12:00 p.m. CT on Friday, February 12, 2021.


        So ORDERED and SIGNED this 8th day of February, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                  3
